 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is made as of May
28, 2014 (the “Effective Date”) by and between Eco-Stim Energy Solutions, Inc.,
a Nevada corporation (“Assignor”) and Viking Rock AS, a private Norwegian
limited liability company (aksjeselskap) domiciled at Brendehaugen 20, 6065
Ulsteinvik, 1816 Ulstein, company reg. no. 999 082 890, Norway (“Assignee”).
Assignor and Assignee are sometimes referred to herein, collectively, as the
“Parties” and, individually, as a “Party”.

 

WHEREAS, Assignor is party to that certain Purchase Order, dated January 8,
2014, by and between Assignor and Stewart & Stevenson Manufacturing Technologies
LLC (the “Purchase Order”);

 

WHEREAS, Assignee is an indirect wholly owned subsidiary of Assignor;

 

WHEREAS, Assignor desires to assign to Assignee all of its rights and delegate
to Assignee all of its obligations under the Purchase Order; and

 

WHEREAS, Assignee desires to accept such assignment of rights and delegation of
obligations under the Purchase Order from Assignor.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.Assignment. Assignor irrevocably (a) assigns to Assignee all of its rights
under the Purchase Order and (b) delegates to Assignee all of its obligations
under the Purchase Order.     2.Assumption. Assignee unconditionally accepts all
of Assignor’s rights and obligations in, to and under the Purchase Order, and
assumes and agrees to be bound by, fulfill, perform and discharge all of the
liabilities, obligations, duties and covenants under or arising out of the
Purchase Order from and after the Effective Date.     3.Further Assurances. Upon
the other Party’s reasonable request, each Party shall, at its sole cost and
expense, execute and deliver all such further documents and instruments, and
take all such further acts, necessary to give full effect to this Assignment.
    4.No Third Party Beneficiaries. This Assignment benefits solely the Parties
to this Agreement and their respective successors and assigns and nothing in
this Assignment, express or implied, confers on any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Assignment.

 

 

 

 

5.Headings. The headings used in this Assignment have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
    6.Amendment. This Assignment may be amended, supplemented or modified only
by written agreement duly executed by or on behalf of Assignor and Assignee.    
7.Governing Law. This Assignment is governed by and construed in accordance with
the Laws of the State of Texas, without giving effect to any conflict or choice
of law provision that would result in the imposition of another state’s law.    
8.Binding Effect. This Assignment will be binding upon and will inure to the
benefit of Assignor and Assignee and each of their successors and permitted
assigns.     9.Counterparts; Facsimile. This Assignment may be executed in one
or more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a facsimile machine or
by .pdf, .tif, .gif, .peg or similar attachment to electronic mail shall be
treated in all manner and respects as an original executed counterpart and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.

 

[Signature Page Follows]

 

2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first written above.

 

  ASSIGNOR:         Eco-Stim Energy Solutions, Inc.   a Nevada corporation      
  By: /s/Jon Christopher Boswell   Name:

Jon Christopher Boswell

  Title: President and Chief Executive Officer         ASSIGNEE:         Viking
Rock, AS   a private Norwegian limited liability company         By: /s/Jon
Christopher Boswell   Name:

Jon Christopher Boswell

  Title: Chairman of the Board of Directors   Address for Notices:     2930 W.
Sam Houston Pkwy N.     Suite 275     Houston, TX 77043         By: /s/ Inge
Olsen   Name:

Inge Olsen 

  Title: Director

 

Signature Page to Assignment and Assumption Agreement

(S&S Purchase Order)

 



 

 

